DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 09/28/2022 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/28/2022.

Claims 1-8 were examined on their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Soraya et al. (2019).

Soraya et al. teaches a method of detecting malaria with an interdigitated sensor comprising a first and second electrode having a plurality of fingers interspersed within one another and having a space of 8 µm therebetween (Pg. 3, Fig. 1A); and
receiving a quantity of saliva (Pg. 5, Lines 14-16);
applying a quantity of saliva to the sensor (Pg. 5, Lines 36-39);
measuring for a resistance and capacitance of the saliva (Fig. 3B);
and determining the presence of malaria (based on presence of Plasmodium falciparum Histidine Rich Protein II or PfHRP2) as compared to a predetermined threshold (control saliva) resistance and capacitance (Fig. 3B), and reading on Claims 1, 2 and 3. 

Soraya et al. teaches that adaptation of the sensor for other types of biospecimens, such as whole blood or plasma, would require re-optimization of impedimetric parameters, incubation time and blocking protocol due to the differences in the ionic properties and protein content of different specimen types (Pg. 5, Lines 53-55). 

The teachings of Soraya et al. were discussed above.

Soraya et al. did not teach a method wherein the sample is blood, as required by Claim 1;
testing a second quantity of blood from the same source as the sample quantity of blood to confirm the determination of the presence of malaria in the blood. As required by Claim 4;
or wherein the blood is applied to the sensor adjacent to the sensor or along an edge of the sensor and swiping the blood once to disperse over the sensor, as required by Claim 6.
 
With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting malaria in a saliva sample to detect malaria in blood because the reference suggests that the sensor can configured to use whole blood as a sample.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to be able to detect malaria in an alternate biospecimen.  There would have been a reasonable expectation of success in making this modification because the reference suggests the use of blood as an alternate sample.

With regard to Claim 4, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting malaria in a biosample of Soraya et al. to retest a second sample from the source as the first sample because this would confirm or dispute the results from the initial test. 
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to confirm a diagnosis of malaria and screen for false positive or negative results.  There would have been a reasonable expectation of success in making this modification because the retesting of specimens is within the purview of those of ordinary skill in the medical arts.

With regard to Claim 6, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting malaria in a biosample of Soraya et al. to apply the sample to the sensor adjacent to the sensor or along an edge of the sensor and swiping the blood once to disperse over the sensor because there are only a finite number of ways to apply a liquid sample to a sensor, for example as a discrete drop or dispersed across the sensor as a smear.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to spread the biosample across the whole sensor surface thereby insuring maximum contact between measurable sample and the whole of the biosensor.  There would have been a reasonable expectation of success in making this modification because of the limited forms a liquid sample may be in contact with the surface of an electrode biosensor.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Soraya et al. (2019) in view of Shirzadfar et al. (2018).

The teachings of Soraya et al. were discussed above.

Soraya et al. did not teach a method wherein the space in between the electrodes is 1 micrometer, as required by Claim 5.

Shirzadfar et al. teaches the optimization of the geometrical parameters of interdigitated micro-electrodes, including the number of electrodes, length, width and distance between them in order to determine the electrical parameters, such as relative permittivity and capacitance (Pg. 1, Abstract and Fig. 1, S).

While the references listed above do not specifically teach the limitation that the space in between the digits of the electrode is 1 micrometer, one of ordinary skill in the art would recognize that the gap distance between the digits in an interdigitated electrode is a result-effective, optimizable variable.  Shirzadfar et al. teaches that the distance between the digits of an electrode is a known geometrical parameter of interdigitated electrodes which is subject to optimization.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely around the 8 micrometer parameter taught by Soraya et al. to find those that are functional or optimal and which would be inclusive or cover the 1 micrometer value instantly claimed.  


Absent any teaching of criticality by the Applicant concerning the gap distance between the digits of the interdigitated electrode, it would be prima facie obvious that one of ordinary skill in the art would recognize this limitation as an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Soraya et al. (2019) in view of Zhang et al. (2019).

The teachings of Soraya et al. were discussed above.

Soraya et al. did not teach a method wherein the quantity of blood comprises as little as 0.5 microliter of blood, as required by Claim 7.

Zhang et al. teaches an interdigitated electrode sensor which analyzes a sample of blood with a volume of about 2 microliter (reading on the claimed value of “as little as 0.5 microliter” which encompasses volumes of 0.5 microliter or more) (Pgs. 3-4, Paragraph 4.1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting malaria in a biosample of Soraya et al. to apply the sample to the sensor in a volume of about 2 microliter because Zhang et al. teaches that this is a suitable volume of blood sample for analysis by an interdigitated electrode sensor. 
 Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ascertain malaria status in a low volume blood sample.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the analysis of biosamples with interdigitated electrode sensors and Zhang teaches that a blood sample or about 2 microliter is suitable for such analysis.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Soraya et al. (2019) in view of Luka et al. (2019).

The teachings of Soraya et al. were discussed above.

Soraya et al. did not teach a method wherein the blood is allowed to dry on the sensor for 5 minutes, as required by Claim 8.

Luka et al. teaches an interdigitated electrode biosensor (Pg. 3, Fig. 1) wherein samples containing an intestinal protozoan pathogen bacteria are placed on the electrode and allowed to dry for 30 minutes (which overlaps the claimed dry time of 5 minutes) ( (Pgs. 4-5, Paragraph 3.5 and Fig. 3). 




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting malaria in a blood sample with an interdigitated electrode biosensor of Soraya et al. to allow the blood sample to dry for 5 minutes because Luka et al. teaches that blood samples may be dried for 30 minutes on the electrode before analysis.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have also recognized that the dry time of a blood sample would be dependent on the volume of the blood sample, with smaller samples drying faster than higher volume samples.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ascertain malaria status in a dried blood sample.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the analysis of biosamples with interdigitated electrode sensors and Luka teaches that a biosample may be dried on an interdigitated electrode for more than 5 minutes before analysis.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/07/2022